Case: 1:19-cr-00232-DCN Doc #: 1-1 Filed: 03/28/19 1 of 3. PagelD #: 2

AFFIDAVIT

1. I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives
(“ATF”), United States Department of Justice, and have been so employed since January 2016.
Prior to becoming a Special Agent with ATF, I was a paralegal with the United States Attorney’s
Office for the District of Maryland — from August 2005 through January 2016. I completed the
Criminal Investigator Training Program in Glynco, Georgia, and the ATF Special Agent Basic
Training at the Federal Law Enforcement Training Center in Glynco, Georgia. I obtained a Juris
Doctorate and a Master of Science degree in Negotiations and Conflict Management from the
University of Baltimore. Additionally, I have a Bachelor of Arts degree in Philosophy and
Psychology from Notre Dame of Maryland University, I have received firearms, arson, and
explosives related training and I have utilized a variety of investigative techniques and resources,
including physical and electronic surveillance and various types of cooperating sources in order to
successfully conduct these investigations. Further, I have received periodic training in the fields
of firearms, narcotics, arson and explosives investigation.

2. As an ATF Special Agent, I conduct investigations involving violations of Federal
firearms laws. During my service with ATF, I have conducted criminal investigations involving
the illegal possession of firearms, explosives, and narcotics, As a federal agent, I am authorized
to investigate violations of United States laws and to execute search warrants and arrest warrants
issued under the authority of the United States. _

PROBABLE CAUSE

3. During the evening of January 24, 2019, Ashtabula Police officers responded to the Circle
K gas station and convenience store after reports of shots fired. Officers found a deceased male

laying in the parking lot. Next to the deceased male was an inconsolable male identified as

 
Case: 1:19-cr-00232-DCN Doc #: 1-1 Filed: 03/28/19 2 of 3. PagelD#: 3

Christopher J ames ALSTON. ‘Through the course of the investigation, detectives reviewed video |

' surveillance and interviewed many witnesses to the events that transpired.

4, After the shooting and before officers arrived on scene, ALSTON was seen on video
surveillance removing a firearm from the deceased individual and hiding it in a snow drift next to
the Circle K. The firearm, a Hi-Point, Model C9, 9mm pistol was recovered from the snow drift.
5, ALSTON was arrested for Tampering with Evidence, waived Miranda, and agreed to be
interviewed. ALSTON told detectives that the firearm was his and that he “bought it off the
streets.” ALSTON also admitted to playing with the firearm at his residence prior to the shooting.
6. ALSTON cannot legally possess firearms because he was previously convicted of
Trafficking in Cocaine (F4) on or about December 21, 2006, and sentenced to fifteen months in
prison and a term of community control in Lake County Common Pleas Court case number 06-
CR-000635. In addition, ALSTON was convicted of Robbery with a Gun Specification (F2) on
or about December 16, 2013, and sentenced to five years in prison and a term of community control
in Lake County Common Pleas Court number 12-CR-000827.

7. The Hi-Point, Model C9, 9mm pistol was manufactured inside of the state of Ohio and was
later sold at two separate Federal Firearm Licensees (FFL) in Minnesota before returning to Ohio
to be sold at yet another FFL. The sale history of the firearm shows that this firearm traveled

across state lines.and therefore affected interstate and/or foreign commerce.
Case: 1:19-cr-00232-DCN Doc #: 1-1 Filed: 03/28/19 3 of 3. PagelD #: 4

CONCLUSION
8. Based upon the above listed facts and circumstances, there is probable cause to believe that
Christopher James ALSTON did knowingly possess a firearm in violation of Title 18, United

States Code, Section 922(g)(1).

Elizabeth Gardner) Special Agent

Bureau of Alcohol, Tobacco, Firearms and
Explosives

 

Sworn to and subscribed before me thie th day of March 2019.

Veet Fe yo

Honorable Gkorgg J. Limbert
United States ak Judge
Northern District of Ohio
Eastern Division
